Citation Nr: 0504965	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-08 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is entitled to recognition as a 
"helpless child" of the veteran on the basis of permanent 
incapacity for self-support prior to attaining the age of 
eighteen.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from January 1945 to June 
1946.  He died in July 1994.  The appellant in this matter is 
a surviving daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Manila, the Republic of the Philippines, Regional Office (RO) 
which determined that the appellant was not permanently 
incapable of self-support prior to attaining the age of 
eighteen.

In July 2003, the appellant was afforded a hearing before a 
hearing officer of the RO, a transcript of which has been 
associated with the claims file.


FINDINGS OF FACT

1.  Appellant was born on May [redacted], 1964.

2.  The record does not establish that she has married.

3.  Prior to attaining the age of 18 years, she was found to 
have poliomyelitis.

4.  She has completed high school, a secretarial course, and 
college, attaining a Bachelor of Arts degree.

5.  She has not been shown to have been permanently incapable 
of self-support by reason of a mental or physical condition 
prior to attaining the age of eighteen.


CONCLUSION OF LAW

The criteria for entitlement to VA benefits for the appellant 
as a "helpless child" of the veteran have not been met.  38 
U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. § 3.356 (2004).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.321 (2004).  In this case, VA's duties have been 
fulfilled to the extent possible.  

A notice letter consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
appellant from the RO dated in November 2003.  The appellant 
was told of the requirements to establish a successful claim, 
advised of her and VA's respective duties, and asked to 
submit information and/or evidence pertaining to the claim to 
the RO.  The content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Although the notice letter was sent after the April 2002 
rating decision, any defect with respect to its timing was 
harmless error.  The appellant did not provide any additional 
evidence subsequent to being provided the content-complying 
notice.  This provides a sound basis for concluding that the 
disposition of her claim would not have been different had 
she received pre-AOJ adjudicatory notice.  See 38 U.S.C.A 
§ 7261; Conway v. Principi, 353 F.3d 1369, 1374-75 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The RO obtained the available private medical treatment 
records.  There is no indication of relevant available 
medical records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The appellant was afforded a VA examination in March 
1992.  An additional examination is not required, as this 
claim hinges upon the appellant's condition at the time of 
her 18th birthday.  See Dobson v. Brown, 4 Vet.App. 443, 445 
(1993).  The appellant is now 40 years old.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits.


Recognition as a "helpless child" on the basis of permanent
incapacity for self-support prior to attaining the age of 
eighteen

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. 
§§ 3.57(a)(1), 3.356 (2004).  

In order to achieve the status of a claimant, the appellant 
must present evidence that she is a child of the veteran as 
defined in law and regulation.  The appellant in this case 
has limited her claim to her contention that she became 
permanently incapable of self-support before the age of 18, 
which, if supported by the evidence, would render her a child 
of the veteran for VA purposes under 38 U.S.C.A. 
§ 101(4)(a)(ii).  

To establish entitlement to the benefit sought on the basis 
of being a helpless child, various factors under 38 C.F.R. 
§ 3.356 are for consideration.  Principal factors for 
consideration are: 

(1)	  The fact that a claimant is earning his or 
her own support is prima facie evidence that he 
or she is not incapable of self-support.  
Incapacity for self-support will not be 
considered to exist when the child by his or 
her own efforts is provided with sufficient 
income for his or her reasonable support. 

(2)	  A child shown by proper evidence to have 
been permanently incapable of self-support 
prior to the date of attaining the age of 18 
years, may be so held at a later date even 
though there may have been a short intervening 
period or periods when his or her condition was 
such that he or she was employed, provided the 
cause of incapacity is the same as that upon 
which the original determination was made and 
there were no intervening diseases or injuries 
that could be considered as major factors. 
Employment which was only casual, intermittent, 
tryout, unsuccessful, or terminated after a 
short period by reason of disability, should 
not be considered as rebutting permanent 
incapability of self-support otherwise 
established. 

(3)  	It should be borne in mind that employment 
of a child prior or subsequent to the 
delimiting age may or may not be a normal 
situation, depending on the educational 
progress of the child, the economic situation 
of the family, indulgent attitude of parents, 
and the like.  In those cases where the extent 
and nature of disability raises some doubt as 
to whether they would render the average person 
incapable of self-support, factors other than 
employment are for consideration.  In such 
cases there should be considered whether the 
daily activities of the child in the home and 
community are equivalent to the activities of 
employment of any nature within the physical or 
mental capacity of the child which would 
provide sufficient income for reasonable 
support. Lack of employment of the child either 
prior to the delimiting age or thereafter 
should not be considered as a major factor in 
the determination to be made, unless it is 
shown that it was due to physical or mental 
defect and not to mere disinclination to work 
or indulgence of relatives or friends. 

(4)	  The capacity of a child for self-support 
is not determinable upon employment afforded 
solely upon sympathetic or charitable 
considerations and which involved no actual or 
substantial rendition of services.

The United States Court of Veterans Appeals (Court) has held 
that in cases such as this, the "focus of analysis must be 
on the claimant's condition at the time of his or her 18th 
birthday."  Dobson v. Brown, 4 Vet.App. 443, 445 (1993).  In 
other words, for purposes of initially establishing helpless 
child status, the claimant's condition  subsequent to his or 
her eighteenth birthday is not for consideration.  However, 
if a finding is made that a claimant was permanently 
incapable of self-support as of his or her eighteenth 
birthday, then evidence of the claimant's subsequent 
condition becomes relevant for the second step of the 
analysis, that is, whether there is improvement sufficient to 
render the claimant capable of self-support.  Id.  If the 
claimant is shown to be capable of self-support at eighteen, 
VA is required to proceed no further.  Id.

The appellant asserts that she has been disabled since 
childhood due to physical disabilities resulting from 
poliomyelitis.  She asserts that residuals of this disease 
have rendered her permanently incapable of self-support prior 
to the date of attaining the age of 18 years.  She was born 
on May [redacted], 1964, and attained the age of 18 years on May [redacted], 
1982.

VA records revealed that the appellant graduated high school 
in 1982, finished secretarial school in March 1986, and 
attained a Bachelor of Arts degree in March 1990, pursuant to 
educational benefits under Chapter 35.

A private medical record from R. R. Olimpo, M.D., dated in 
January 1991, shows that physical examination of the 
appellant at age 27 revealed severe muscular atrophy of the 
right thigh and leg with shortening by 15 centimeters; head, 
neck chest and abdomen were all normal; and appellant was 
using crutches since the age of seven.  The diagnosis was 
severe muscular atrophy and shortening of the right leg, 
post-poliomyelitis.

A VA examination report dated in March 1992 shows that the 
appellant reported that at eight months old, she started to 
have weakness and atrophy of the right leg after a bout of 
poliomyelitis.  She reported that she would presently 
ambulate with the use of crutches and had no motor function 
of the right lower extremity.  The diagnosis was emetropia of 
both eyes; status post poliomyelitis with paralysis of the 
right lower extremity and severe atrophy and shortening; and 
thyroid gland enlargement of the left lobe.  Mental status 
and speech were normal.  The appellant walked with a double 
cane.

A private hospital treatment record from Protacio Hospital 
dated in December 2001 shows that the appellant was diagnosed 
with status post poliomyelitis with residual at the right 
lower extremity, with dislocation of the right hip.

An Affidavit from the appellant's mother dated in July 2003 
shows that it was asserted that the appellant first had 
poliomyelitis at age seven to ten months and that she began 
to use crutches for ambulation at age seven years old.  She 
added that the appellant finished her studies because her 
parents did not want her to be illegitimate, but that until 
now she had remained in her care and dependent on her support 
because she was unable to work, despite having finished 
college.  She also noted that, as a parent, she was concerned 
with her future and worried about what might happen to her 
without her support.

A letter from the Barangay Captain of the appellant's 
domicile dated in June 2003, shows that he was aware that the 
appellant was disabled with poliomyelitis ever since she was 
a child.  He added that she was unable to work and not 
connected to any business activity even though she was a 
college graduate.  She was said to remain dependent for 
support from her parents ever since she was a child.  He set 
forth that his knowledge concerning his statement was based 
on being close to the family and being neighbors since the 
time of the appellant's birth.

A radiology report from Upland Specialty Diagnostic Clinics 
dated in July 2003 shows that examination of the pelvis 
revealed a deformed right hip with suspicious overlaid, 
healed fractured site at the border of the right acetabulum 
and ischial tuberosity.  The right femur head was dysplastic 
and out of the socket.  The deformity extended to involve the 
while right iliac wing and sacro-iliac joints.  The left 
hemi-pelvis including hips were intact.

A private medical record from V. H. Gloriani, M.D., dated in 
July 2003, shows that history and physical examination of the 
appellant revealed lower extremities deformities with 
prominent muscle wasting on the right.  She was currently 
diagnosed as having poliomyelitis deformity contracted during 
childhood.  In addition, radiograph of the hip revealed a 
healed fracture.

During her July 2003 personal hearing, the appellant 
testified that that she was submitting additional evidence 
from Dr. Gloriani and from the Upland Specialty Diagnostic 
Clinics as set forth above.  She also provided the letter 
from her Barangay Captain and the Affidavit from her mother.  
She reiterated her interest in continuing with the appeal in 
this matter.
 
The issue before the Board is whether the appellant became 
permanently incapable of self-support by reason of physical 
or mental defect prior to May [redacted], 1982.  As noted above, in 
order to be eligible to receive VA benefits child must be 
shown to be permanently incapable of self-support by reason 
of mental or physical defect at the date of attaining the age 
of 18 years.

Based on the statements of the appellant, her mother, the 
Barangay Captain, the Board concludes the appellant's 
poliomyelitis began during her early childhood.  While they 
may not have been competent to diagnose poliomyelitis they 
could and did observe that the appellant experienced 
paralysis of the lower extremities and was relegated to the 
use of crutches for ambulation.  A lay person, however, is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  They can observe and 
report symptoms observable by a lay person, but that are not 
competent to establish that the appellant was permanently 
incapable of self-support by reason of mental or physical 
defect at the date of attaining the age of 18 years.  38 
C.F.R. § 3.159(a)(2).  The probative evidence of record does 
not establish such incapacity.

Although there is competent medical evidence of record that 
the appellant has a residual lower extremity disability, a 
bilateral eye disability, and an enlarged thyroid gland, 
there is no medical evidence of record that she is currently 
incapable of self-support by reason of said disabilities, nor 
that she was incapable of self-support by reason of those 
physical defects at the date of attaining the age of 18 
years.  On the contrary, the evidence shows that she was able 
to successfully complete high school, secretary school and 
college, ultimately obtaining a Bachelor of Arts degree.  The 
regulations outline the criteria for determining if a child 
is permanently incapable of self-support at 38 C.F.R. 
§ 3.356(b).  In this instance, although the evidence suggests 
that the appellant has not been employed, there is no 
competent medical evidence to suggest that she was incapable 
of self-support at the date of attaining the age of 18 as a 
result of her physical disabilities.

The Board acknowledges the appellant's residuals of 
poliomyelitis would limit the types of occupations which she 
could perform.  Her lower extremity paralysis would prohibit 
her functioning in jobs requiring ambulation.  Nevertheless, 
there is no evidence suggesting that her disability would 
prevent her from performing occupations of a sedentary 
nature.  This is supported by her successful completion of 
the required course load as a student.  As noted above, on VA 
examination in 1992 her mental status and speech were normal.

Thus, the Board concludes that the preponderance of the 
evidence is against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

Appellant is not entitled to recognition as a "helpless 
child" of the veteran on the basis of permanent incapacity 
for self-support.


	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


